Citation Nr: 0722983	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for low back disorder, currently claimed as 
degenerative disc disease with strain of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

An unappealed February 1994 rating decision denied service 
connection for spinal curvature, chronic residuals of injury.  
In August 2000, the veteran submitted a claim for, among 
other things, service connection for pain and swelling in the 
lower back.  An unappealed June 2002 rating decision denied 
the lower back claim because new and material evidence had 
not been submitted.  In September 2002, the veteran filed 
another claim (which is the nature of the present appeal) 
stating that she was submitting new and material evidence.  
The issue on the cover page has been changed to reflect as 
such.  

In May 2004, the veteran testified at a personal hearing with 
a hearing officer in Winston-Salem, North Carolina.  A 
transcript of that hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement from the veteran dated November 2004, she 
requested a travel Board hearing.  In a statement dated 
November 2005, the veteran reported that she had stated her 
case completely.  No hearing was scheduled and the case was 
sent to the Board.  The Board sent a letter to the veteran 
asking her to clarify her request for a hearing.  In July 
2007, the veteran submitted a statement indicating her desire 
for a travel Board hearing.  Travel Board hearings are 
scheduled by the RO.

Additionally, the veteran has not been given proper notice as 
required by the Veterans Claims Assistance Act (VCAA), its 
implementing regulations, and pertinent case law.  The VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a service connection claim; that includes: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

Furthermore, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VCAA requirements in the context of a claim to reopen.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
held that VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element, or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  Id.  
See also Sanders v. Nicholson, 487 F.3d 881 (2007) and Simons 
v. Nicholson, 487 F.3d 892 (2007) (to the effect that an 
error by VA in providing notice of information and evidence 
necessary to substantiate a claim under 38 U.S.C.A. § 5103(a) 
is presumptively prejudicial and the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent, 
another notification letter should be sent to the veteran.



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ensure that the 
veteran is issued a VCAA letter 
appropriate for her claim, which provides 
the notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law, to 
include Dingess, supra and Kent, supra.  
The veteran should be given sufficient 
time for response.  The RO/AMC should 
undertake any additional development that 
it sees necessary.  

2.  Thereafter, if additional evidence is 
received, the matter should be readdressed 
by the RO and if the claim not allowed, a 
supplemental statement of the case should 
be issued in accordance with applicable 
procedures.

3.  After the above has been completed, 
the RO/AMC should make arrangements to 
schedule the veteran for a Travel Board 
hearing, if still applicable, in 
accordance with the usual procedures.  The 
veteran and her representative should be 
notified of the time and place to report 
for the hearing.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



